This is a criminal action in which the defendant was convicted of the crime of seduction under the statute, and appealed from the judgment pronounced upon the verdict.
The principal exception relied on by the defendant is that he was only 18 years of age at the time of the commission of the alleged crime; but the authorities are that, being of marriageable age (Revisal, sec. 2082), he is indictable and responsible for the crime. 35 Cyc., 1335. *Page 920 
The earnestness of counsel for the defendant and his confidence in the innocence of his client impressed us, but there is no error upon the record which will justify us in ordering a new trial.
No error.